Citation Nr: 0208910	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for gastroesophageal 
disorder.

(The issue of entitlement to service connection for a left 
shoulder disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from February 1976 
to April 1993, and from April 1998 to April 2001.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Roanoke, Virginia (RO).

In May 2001, the veteran raised the issues of entitlement to 
service connection for flat feet, heel spurs, high blood 
pressure, and hearing loss.  These issues have not been 
developed for appellate review and are therefore, referred to 
the RO for appropriate disposition.  The Board notes that in 
view of the veteran's April 2001 retirement from active duty 
a VA nexus examination appears to initially be in order 
rather than the action taken in February 2002.
 
The Board is undertaking additional development on the issue 
of entitlement to service connection for a left shoulder 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbosacral spine was 
first shown during active military duty.

2.  Gastroesophageal reflux disease, with a hiatal hernia, 
was first shown during active military duty.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Gastroesophageal reflux disease, with a hiatal hernia, 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The veteran has been provided with a VA examination in 
connection with the issues on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing these issues.  The veteran has submitted 
pertinent evidence in support of this claim.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
service connection for low back and gastroesophageal 
disorders.  The veteran further was provided adequate notice 
that VA would help him secure evidence in support of this 
claim if he identified that evidence.  Additionally, he was 
provided notice of and reported for a VA examination.  The 
statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

I.  Low Back Disorder

The service medical records indicate that the veteran 
complained of low back pain.  A computerized tomography scan 
of the abdomen and pelvis conducted in September 1991, showed 
a vacuum phenomenon at the L5-S1 disc level consistent with 
severe loss of joint space due to degenerative disc disease.  
In June 1992, x-rays of the pelvis revealed a degenerative 
disc vacuum phenomena in the L5-S1 disc.  

X-rays conducted at Bethesda Naval Hospital in September 
1995, indicated spondylolisthesis with spondylolysis at the 
L5-S1 levels.  A vacuum disc phenomenon was noted at the L5-
S1 interspace.  

A VA examination conducted in October 1997, reported 
persistent low back pain.  The diagnoses included 
degenerative joint disease L5-S1.  X-rays showed 
spondylolisthesis at the L5-S1 levels.  X-rays conducted in 
December 1997, at Bethesda Naval Hospital indicated 
spondylolisthesis and spondylolysis at the L5-S1 junction, 
with disc space narrowing and degenerative changes focally at 
that area.  

Service medical records dated in 1998 and 1999, continue to 
show complaints of low back pain, with various diagnoses to 
include mechanical low back pain, paraspinal muscle spasm, 
and low back pain with degenerative joint disease at the S1-
L5 levels.  Additionally, the veteran's examination at 
retirement conducted in December 2000, included the diagnoses 
of degenerative joint disease at the L5-S1 level and chronic 
back pain.  

The veteran testified at a personal hearing before the Board 
in June 2002, that he was a refrigeration air-conditioning 
mechanic while in the military.  The veteran reported that 
this specialty required heavy lifting.

The medical evidence of record shows degenerative disc 
disease at the L5-S1 level in service, by VA examination in 
1997, and at his service retirement examination in 2000.  
Hence, the Board finds that the veteran's current 
degenerative joint disease of the lumbosacral spine was 
incurred in service, and service connection for this disorder 
is warranted.  

II.  Gastroesophageal Disorder

A computerized tomography scan conducted in service in 
November 1992, indicated a "thickening of the esophagus 
which is particularly well demonstrated on . . . the current 
study.  This is within the distal esophagus and could 
represent a hiatal hernia.  Reflux esophagitis is another 
possibility."  Thereafter, a barium swallow found disordered 
esophageal peristalsis with evidence of gastroesophageal 
reflux to the level of the thoracic inlet and the presence of 
a small sliding hiatal hernia.  

A VA examination conducted in October 1997, reported 
complaints of discomfort and acid reflux.  It was noted that 
the veteran was prescribed Zantac which controlled the 
veteran's symptoms.  The diagnoses included a hiatal hernia 
and gastroesophageal reflux disease.  

The veteran testified before the Board in 2002 that he 
experienced the pain of acid reflux prior to chemotherapy for 
non-Hodgkin's lymphoma, but stated that it was more severe 
during the chemotherapy.  

The medical evidence of record shows gastroesophageal reflux 
disease, with a hiatal hernia in service, and by VA 
examination in 1997.  Hence, the Board finds that 
gastroesophageal reflux disease, with a hiatal hernia was 
incurred in service, and service connection for this disorder 
is warranted.  


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is granted.  Service connection for 
gastroesophageal reflux disease, with a hiatal hernia, is 
granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

